Citation Nr: 0722239	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right eye resulting from surgery 
performed by the Department of Veterans Affairs.

2.  Entitlement to service connection for a right arm 
disorder, to include osteochondroma of the right humerus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions dated in 
December 2004 and August 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
in which the RO denied the benefits sought on appeal.  The 
appellant, who had active service from January 1965 to March 
1965, appealed those decisions to the BVA.  Thereafter, the 
RO referred the case to the Board for appellate review.    
 
The issue of entitlement to service connection for a right 
arm disorder, to include osteochondroma of the right humerus, 
will be addressed in the REMAND portion of the decision 
below; and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 has been obtained.

2.  The appellant underwent laser photocoagulation for 
diabetic retinopathy of the right eye in June 2004 at the VA 
Medical Center in Charleston, South Carolina. 

3.  The medical evidence of record indicates that the 
appellant does not experience any additional disability of 
his right eye as a result of his June 2004 laser surgery. 




CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional disability to the right eye 
as a result of VA surgical treatment have not been met. 38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for an additional 
disability of the right eye, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Prior to the adjudication of the appellant's claim, two 
letters dated in May 2005 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim for 
compensation under 38 U.S.C.A. § 1151.  The May 2005 letters 
separately informed the appellant that additional information 
or evidence was needed to support his 38 U.S.C.A. § 1151 
claim; and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II). 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
accorded a VA examination in September 2005 in connection 
with his claim. 38 C.F.R. § 3.159(c)(4). 

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151, any questions as 
to the appropriate disability rating or effective date to be 
assigned in connection with this claim are rendered moot, and 
no further notice is needed. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

B.  Law and Analysis of the appellant's 38 U.S.C.A. § 1151 
claim

The appellant has been diagnosed with proliferative diabetic 
retinopathy of both eyes. See June 2003 VA medical records; 
September 2005 VA examination report, p. 2.  He claims he has 
an additional disability of his right eye as a result of a 
laser surgery performed in connection with his proliferative 
diabetic retinopathy at the VA Medical Center in Charleston, 
South Carolina in that he has symptoms that include decreased 
vision, foggy vision and blurry vision since his last right 
eye laser surgery. See March 2005 statement in support of 
claim; September 2005 VA examination report, p. 1; BVA 
hearing transcript, pgs. 7-14.  Specifically, the appellant 
contends that the above-referenced symptoms developed post-
surgery because the VA ophthalmologist who performed his last 
right eye laser surgery burned his right optic nerve, causing 
additional disability. Id.  

For the record, the Board observes that the appellant has 
asserted that the laser surgery which allegedly caused his 
additional right eye disability occurred in either September 
2004 or November 2004.  However, a review of the appellant's 
VA medical records indicates that his most recent laser 
surgery of the right eye performed at the Charleston VA 
Medical Center took place in June 2004. March 2005 statement 
in support of claim; March 2006 BVA hearing transcript, p. 
10; VA medical records dated from March 2003 to December 
2005.  As such, the Board uses the date of that surgery as 
the basis for the appellant's claim.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected. 38 U.S.C.A. 
§ 1151 (West 2002).  For claims filed prior to October 1, 
1997, a claimant is not required to show fault or negligence 
in medical treatment. See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Since the appellant filed his claim after 
that date, he must show some degree of fault, and more 
specifically that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151(a)(1); Appellant's March 2005 
statement in support of claim.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

As set forth above, the evidence of record shows that the 
appellant has been diagnosed with proliferative diabetic 
retinopathy.  He has undergone several panretinal 
photocoagulation ("PRP") laser procedures because of this 
disorder, including his most recent laser surgery of the 
right eye that took place in June 2004. See VA medical 
records dated in October 2003, June 2004 and August 2004.  
Prior to his June 2004 procedure, the appellant was noted to 
have visual acuity of the right eye of 20/80 and 20/70. See 
VA medical records dated in November 2003 and February 2004.  
The day of his June 2004 surgery, the appellant's right eye 
visual acuity was tested again and was reported to be 20/70 + 
2. See June 2004 VA medical records reported at 12:01 p.m.  
After his eye examination, the appellant underwent his PRP; 
the results of which were noted to be without complications. 
Id., reported at 1:52 p.m.  

The appellant reports that subsequent to his June 2004 right 
eye surgery, he experienced a significant decrease in his 
visual acuity as well as a significant increase in blurred 
vision such that he wasn't able to see out of his right eye. 
September 2004 VA medical records; February 2006 VA form 9.  
He contends that these symptoms developed as a result of his 
right eye optic nerve being negligently burned during the 
June 2004 laser surgery. March 2006 BVA hearing transcript, 
p. 8.  In support of his claim, the appellant relies upon 
private medical records provided by two separate optometrists 
who examined the appellant post-laser procedure. See private 
medical records from S.S., O.D. dated from July 2004 to March 
2005; statement provided by S.C., O.D. dated in May 2005.  

Specifically, the appellant relies upon medical records from 
S.S., O.D. which indicate that the appellant was first seen 
in July 2004 for complaints of double vision.  A work-up 
examination performed in connection with the July 2004 visit 
reflects a notation of the appellant having an uncorrected 
right eye visual acuity of 20/150; however, no right eye 
corrected acuity finding was reported at that time.  The 
appellant was seen again by Dr. S. in February 2005, at which 
time his corrected and uncorrected right eye visual acuity 
was reported to be 20/400.  The appellant's February 2005 
medical notes allude to the possibility that the appellant's 
right eye examination revealed evidence of laser marks on the 
optic nerve head. February 2005 medical notes from Dr. S. 
("Disc  .30 C/D, Dist. Marg, Pink NRR; Laser hits on and 
close to ONH").  However, the Board observes that no such 
notation regarding laser burns was noted during the 
appellant's previous examination with Dr. S. July 2004 
medical notes from Dr. S. (Disc  .30 C/D, Dist. Marg, Pink 
NRR;).  

In addition, the appellant submitted a May 2005 medical 
opinion from S.C., O.D. in support of his claim.  In his 
statement, Dr. C. reports that he evaluated the appellant in 
May 2005 and found clear evidence of laser burns in and at 
the border of the appellant's right optic nerve. See May 2005 
statement from Dr. C.  Dr. C. opined that the appellant's 
[presumably June 2004] laser surgery decreased and limited 
his acuity of the right eye and resulted in the appellant 
becoming disabled. 

After carefully reviewing and evaluating the medical evidence 
submitted by both Dr. S. and Dr. C., the Board finds that 
this evidence is insufficient to support the appellant's 
claim for 38 U.S.C.A. § 1151 benefits in light of other 
medical evidence contained in the claims file.  Specifically, 
the Board observes that although the appellant has reported 
experiencing decreased vision as a direct result of his June 
2004 laser surgery, his VA medical records do not corroborate 
such an actual decrease post-procedure.  Rather, subsequent 
medical records reveal that the appellant's right eye visual 
acuity was reported to be 20/60-1 in August 2004 and 20/70 + 
1 in September 2004.  In addition, his July 2004 uncorrected 
right eye vision was reported to be 20/150, better than the 
20/400 corrected visual acuity first noted in February 2005. 
See private medical records from Dr. S. 

As for the appellant's claims of increased blurred vision, 
the Board observes that the appellant reported experiencing 
diplopia since at least December 2003, particularly 
blurriness of the right eye; and that this blurred vision 
seemed to be associated with a diagnosis of ischemic CN palsy 
that had been made earlier in the year. See VA medical 
records dated in October 2003 VA medical records (F/U PDR OU. 
Pt. feels that right eye is more blurry"), August 2004 and 
September 2004 (Pt. has had diplopia since last 12/03).  
However, beginning in August 2004, it appears that the 
appellant's blurred vision seems to have worsened, at least 
subjectively, in that the appellant reported that the 
blurriness continued but was slightly different from before 
in that it consisted of a vertical component.  Then, in 
September 2004, the appellant asserted that (1) he wasn't 
able to see out of his right eye because of blurriness, (2) 
that while his double vision had improved since December 
2003, it appeared to be made worse with his current eye 
glasses, and (3) that his current double vision had a small 
vertical and horizontal component. September 2004 VA medical 
records.  The VA ophthalmologist who examined the appellant 
in connection with these complaints again seemed to relate 
them to a previous diagnosis of ischemic CN palsy.  However, 
he indicated that a fee-basis evaluation for the appellant's 
blurred vision was in order. Id.  Although the appellant's 
medical records indicate that such a consultation was 
scheduled at the Albert Florens Storm Eye Institute located 
at the Medical University of South Carolina in December 2004, 
there is no indication that such an examination took place 
until September 2005. See October 2004 VA medical records; 
March 2006 BVA hearing transcript, p. 11.

In September 2005, the appellant was evaluated by a private 
ophthalmologist, C.B., M.D. See September 2005 VA examination 
report.  Dr. B. confirmed that the appellant's current 
corrected right eye visual acuity is 20/400; and also 
reported that the appellant had been treated for 
proliferative diabetic retinopathy in his right eye with a 
full panretinal photocoagulation pattern that was appropriate 
for severe proliferative diabetic retinopathy. Id., pgs.1-2.  
He indicated that the appellant's proliferative diabetic 
retinopathy was severe enough, in and of itself, to cause 
visual loss to the level that the appellant was experiencing 
in his right eye. Id.  He also noted that the view of the 
appellant's right optic nerve was obscured by a tuft of 
neovascularization; and that it was impossible for him to 
tell by examination alone whether this tuft was old or new. 
Id.  He additionally found that the appellant's macular 
center had not been lasered. Id.    

Based on a review of the appellant's medical records which 
reported that the appellant's vision was substantially better 
than 20/400 after his June 2004 laser surgery, as well as his 
own clinical evaluation of the appellant, Dr. B. opined that 
the appellant's decreased vision of his right eye was more 
likely than not due to the worsening of his diabetic 
retinopathy. Id., pgs. 3-4 (The appellant's visual acuity of 
the right eye was noted to be 20/60 in August 2004 and 20/70 
in September 2004, substantially better than his current 
vision of 20/400).  In addition, Dr. B. stated that he saw no 
evidence that the appellant's right optic nerve had been 
damaged by the June 2004 laser treatment; and that he 
certainly saw no evidence that the appellant's vision 
problems were the result of inappropriate or badly performed 
or negligent laser treatment. Id., p. 4.  
In formulating this opinion, Dr. B. acknowledged the 
discrepancies between the medical information supplied by the 
appellant's VA ophthalmologists and the information provided 
by Dr. S. and Dr. C.  However, Dr. B. felt that the evidence 
contained in the appellant's VA medical records was more 
reliable and probative in comparison to the opinions of Dr. 
S. and Dr. C. in light of the fact that neither Dr. C. nor 
Dr. S. were the appellant's regular treating physicians (and 
thus had not been following his care).  Dr. B. also 
discounted the findings of Drs. C. and S. in light of the 
fact that he himself (as an ophthalmologist trained in this 
area) had a difficult time assessing the appellant's right 
optic nerve since a fibrovascular tuft of neovascularization 
obscured his view.  Dr. B. found it difficult to see how 
either Dr. S. or Dr. C. could evaluate the appellant's optic 
nerve for laser burns in light of this neovascularization and 
the fact that the neovascularization apparently had been 
present for at least the previous 18 months. Id., pgs. 3-4; 
See also VA medical records dated in August 2004 (examination 
of the appellant's eye noted that the disk was obscured 
supertemporally approximately 50 percent by a fibrovascular 
membrane) and September 2004 (examination revealed that the 
appellant's optic nerve head was obscured by a fibrovascular 
membrane).  Additional evidence relied upon by Dr. B. 
consisted of a fluorescein angiogram, which revealed no 
evidence to suggest that the appellant had any type of laser 
damage to the right optic nerve. Id.   

Based upon his examination, a complete review of the 
appellant's medical records and the appellant's September 
2005 fluorescein angiogram, Dr. B. opined that the 
appellant's right eye vision loss was directly related to his 
worsening diabetic retinopathy; a condition that had worsened 
despite his June 2004 laser treatment and not because of it. 
Id., p. 5.  The Board finds Dr. B.'s opinion to be more 
persuasive and probative than the evidence submitted by Drs. 
C. and S. in light of his medical expertise as an 
ophthalmologist and because his opinion is supported by the 
bulk of the medical evidence of record.  As such, the Board 
finds that the appellant did not develop any additional 
disability of his right eye as a result of his June 2004 
right eye laser surgery, much less that he developed such a 
disability as a result of negligence on the part of his VA 
medical providers.  Therefore, compensation pursuant to 38 
U.S.C.A. § 1151 is not warranted and the appellant's claim 
must be denied.  

ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional disability of the right eye 
is denied.


REMAND

A preliminary review of the record regarding the appellant's 
claim of entitlement to service connection for a right arm 
disorder, to include osteochondroma of the right humerus, 
discloses a need for further development prior to final 
appellate review.  

In this regard, the Board observes that the appellant 
reported to sick bay during his service training complaining 
of severe pain in his right upper arm and shoulder engendered 
by recruit calisthenics and drill. See March 1965 Report of 
Board of Medical Survey.  A physical examination revealed 
that the appellant had a bony hard mass on the posterior 
surface of the upper one-third of the right humerus.  
Radiographs of the right humerus revealed an osteochondroma. 
Id.  The appellant reported at that time that he had a 
painful tender mass on his right upper extremity for 
approximately five to eight years prior to service; and that 
prolonged usage of his right arm would cause severe pain in 
the arm and shoulder.  He indicated that he had never been 
examined or treated by a physician prior to service for this 
condition. Id.  In light of the appellant's history, physical 
findings and difficulty in training, it was determined that 
the appellant should be considered incapacitated for further 
duty and discharged from service.  The appellant now requests 
service connection for osteochondroma of the right humerus on 
the basis of aggravation of a pre-existing condition. See 
July 2004 application for compensation; January 2005 
statements; March 2006 BVA hearing transcript.   

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. See 38 C.F.R. § 3.306(b).  
Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. 38 U.S.C.A. 1111.  

In this case, although the appellant's January 1965 service 
entrance examination did not note a diagnosis of 
osteochondroma of the right humerus, this disorder clearly 
and unmistakably pre-existed service as evidenced by x-rays 
taken of the appellant's arm in March 1965.  As such, the 
issue before the Board is not whether the appellant had a 
disability that existed prior to service, but whether there 
is clear and unmistakable evidence that this disability was 
not aggravated during the appellant's brief period of 
service.  

In regards to the issue of aggravation, the appellant has 
essentially asserted that his osteochondroma of the right 
humerus was asymptomatic prior to service; that it became 
symptomatic during service after he was ordered to do push-
ups for 45 minutes; that he subsequently underwent an 
operation of his right shoulder as a result of aggravation to 
the osteochondroma during service; and that he has 
experienced weakness, pain and discomfort of the right 
shoulder since his operation. See January 2005 statements; 
March 2006 BVA hearing transcript, pgs. 2-7.  The appellant 
reported that he has attempted to obtain post-service medical 
records related to his shoulder operation five or six months 
after service, but that they are not available. March 2006 
BVA hearing transcript, pgs. 6-7.  He also indicated that he 
does not currently receive treatment in connection with his 
right shoulder. Id.  

Although the post-service medical records contained in the 
claims file do not reference a specific right arm/shoulder 
disorder with which the appellant has been diagnosed, and 
also refer to right shoulder pain and repairs associated with 
other post-service events, the Board finds that further 
development of this issue is necessary.  In this regard, the 
Board observes that in certain cases, a layperson is 
considered competent to testify as to the symptoms of a 
disability, such as pain, as well as continuity of 
symptomatology. See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  In Falzone v. Brown, the United States Court of 
Veterans Appeals (CAVC) held that pes planus is the type of 
disability that "lends itself to observation by a lay 
witness."  The Court found that the appellant's statements in 
that case regarding the continuity of symptomatology in 
connection with his feet were competent because they related 
to an observable condition.  Based upon the appellant's 
statements attesting to pain and shoulder problems during his 
brief period of service and upon his separation from service, 
and in order to give the appellant every consideration with 
respect to the present appeal, it is the Board's opinion that 
a medical examination is necessary to address the issue of 
aggravation in this case.  The examiner should be asked to 
provide an opinion as to the nature and etiology of any right 
arm disorder that may be present; and particularly as to 
whether any diagnosed disorder was caused by or aggravated by 
any incident or injury in service.  
 
Prior to the scheduling, however, of the appellant's VA 
examination, the RO should ask the appellant to provide 
information as to all medical treatment he has received in 
connection with his right arm/shoulder both prior to and 
subsequent to his period of service, including all medical 
records associated with any right shoulder repairs he 
underwent in the 1980s or 1990s, as well as information 
regarding a motorcycle accident the appellant was apparently 
in between the years 2000 and 2002. See VA medical records 
dated in March 2003 (appellant reported chronic bilateral 
shoulder pain since a motorcycle accident two years ago) and 
May 2003 (appellant reported a past surgical history that 
consisted of three right shoulder repairs in the late 1980s 
or early 1990s).  In addition, although the appellant 
testified that he has tried to obtain medical records related 
to his osteochondroma surgery that he had five or six months 
after his discharge from service, the RO should obtain 
information from the appellant as to the date and location of 
that surgery and attempt to associate these records with the 
file. See March 2006 BVA hearing transcript, pgs. 5-7. 

Therefore, this case is being returned to the RO via the 
Appeals Management Center in Washington, D.C.; and the VA 
will notify the appellant if further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.  The RO should request that the 
appellant furnish the complete names, 
addresses, and dates for any medical 
treatment he received related to his 
right arm/shoulder both prior to and 
subsequent to his discharge from 
service, including (a) treatment for 
osteochondroma of the right humerus and 
the surgery the appellant testified he 
had five or six months after his 
discharge from service, (b) any medical 
treatment associated with right 
shoulder repairs performed in the 1980s 
or 1990s, and (c) any medical treatment 
associated with a motorcycle accident 
the appellant was involved in between 
the years 2000 and 2002.  In doing so, 
the appellant should provide 
authorizations for the release of 
medical records from these locations.  
After obtaining the necessary 
authorizations, the RO should obtain 
and associate those records with the 
claims file.  The appellant should also 
be informed, in the alternative, that 
he may obtain these records himself and 
submit them to the RO.  

3.  After obtaining the above-referenced 
medical information and records, the RO 
should afford the appellant a VA 
orthopedic examination to ascertain the 
nature and etiology of any right 
arm/shoulder disorder the appellant may 
have; and an opinion as to whether any 
diagnosed right arm/shoulder disorder is 
related to the appellant's pre-existing 
osteochondroma of the right humerus.  
Any and all indicated evaluations, 
studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following the examination, to report 
complaints and clinical findings 
pertaining to the appellant's right 
arm/shoulder.  A clear rationale for all 
opinions would be helpful, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  

The examiner should specifically offer 
an opinion as to whether it is at least 
as likely as not that any current right 
arm/shoulder disorder is related to the 
appellant's pre-existing osteochondroma 
of the right humerus.  If it is 
determined that the appellant has a 
current disability related to his pre-
existing osteochondroma of the right 
humerus, an opinion should be provided 
as to whether the pre-existing 
osteochondroma of the right humerus was 
worsened or aggravated during the 
appellant's brief period of military 
service, and if so, did such worsening 
constitute the natural progression of 
the disorder or a chronic aggravation 
due to service.  In responding to the 
aforementioned question, the examiner 
should note that temporary or 
intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying condition, in 
contrast with symptoms, has worsened.  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


